                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
MRM                                               610 Federal Plaza
F. #2001R02268                                    Central Islip, New York 11722



                                                  May 6, 2020

By ECF

Honorable Joanna Seybert
United States District Judge
United States District Court
Eastern District of New York
1030 Federal Plaza
Central Islip, New York 11722

              Re:     United States v. Storage Room Numbers, et al.
                      Criminal No. 01-MJ-1728 (JS)

Dear Judge Seybert:

               The government writes to request that the Court place the pending unsealing
motion (the “instant motion”) filed by Khalid Awan (“Awan”), regarding above-captioned
matter, in abeyance for the reasons set forth below. The instant motion was filed by Awan
on January 13, 2020. The government’s response is due on May 28, 2020 and Awan’s reply
is currently due June 11, 2020.

               The sealed search warrant which the instant motion seeks to unseal was
originally issued and sealed on October 29, 2001 (the “Eastern District Warrant”). Six days
earlier, on October 23, 2001, a material witness warrant for Awan’s arrest was issued in the
Southern District of New York (hereinafter the “Southern District Warrant”). See In Re
Application of the United States for Material Witness Warrant, pursuant to 18 U.S.C. 3144,
for Khalid Awan, 19-MC-447 (LGS). Awan was arrested pursuant to the material witness
warrant two days later, on October 25, 2001.

                On October 1, 2019, Awan filed an application in the Southern District of New
York seeking unsealing of application in support of the Southern District Warrant. This
filing initiated Southern District case 19-MC-447 (LGS), which is currently pending before
the Honorable Lorna G. Schofield. On April 12, 2020, the United States Attorney’s Office
for the Southern District of New York (“USAO-SDNY”) filed its response to Awan’s
application. In its response, the USAO-SDNY proposed a partial unsealing of the documents
at issue in the Southern District Warrant. See In Re Application of the United States for
Material Witness Warrant, pursuant to 18 U.S.C. 3144, for Khalid Awan, 19-MC-447 (LGS),
ECF Doc. Nos. 21 (filed ex parte) and 22 (publicly filed and redacted).

                Following the USAO-SDNY filing its response, the undersigned Assistant
United States Attorney (“AUSA”) spoke with the AUSA who filed the USAO-SDNY’s
response. As a result of that conversation, it was determined that the information contained
in the affidavits for Southern District Warrant and the Eastern District Warrant was
substantially the same. Furthermore, it was determined that the limited information that the
USAO-SDNY was seeking to keep under seal is the same information that the United States
Attorney’s Office for the Eastern District of New York (“USAO-EDNY”) would seek to
keep under seal in response to the instant motion.

               Accordingly, if Judge Schofield denies the USAO-SDNY’s request to keep
limited portions of the Southern District Warrant under seal and orders the entire document
unsealed, the USAO-EDNY will not oppose unsealing of the Eastern District Warrant, as the
information it would have sought to maintain under seal would have already been unsealed
and disclosed to Awan. Similarly, if Judge Schofield grants the USAO-SDNY’s request to
maintain limited portions of the Southern District Warrant under seal, the USAO-EDNY will
request that this Court maintain the same limited portions of the Eastern District Warrant
under seal for largely the same reasons as set forth in the USAO-SDNY’s April 12, 2020
response.

              Therefore, because placing the instant motion in abeyance does not prejudice
Awan in any way and will avoid this Court having to consider an application which may
ultimately become moot, the government respectfully requests that this Court hold the instant
motion in abeyance until a decision is issued in the Southern District case, In Re Application
of the United States for Material Witness Warrant, pursuant to 18 U.S.C. 3144, for Khalid




                                              2
Awan, 19-MC-447 (LGS). Upon the issuance of a decision in the Southern District case, the
government would request 15 days to file its response.


                                                Respectfully submitted,

                                                RICHARD P. DONOGHUE
                                                United States Attorney

                                         By:     /s/ Michael R. Maffei
                                                Michael R. Maffei
                                                Assistant U.S. Attorney
                                                (631) 715-7890

cc:   Clerk of the Court (JS) (by ECF and email)

      Khalid Awan (by mail and ECF)
      305 Saguenay Avenue
      Apartment 2
      Oshawa, Ontario L1J2M9, Canada




                                            3
